UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 1, 2012 First Busey Corporation (Exact name of registrant as specified in its charter) Nevada 0-15959 37-1078406 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 W. University Ave. Champaign, Illinois61820 (Address of principal executive offices) (Zip code) (217) 365-4516 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On June 1, 2012, First Busey Corporation (the “Company”) and JPMorgan Chase Bank, N.A. (“JPMorgan”) entered into that certain Note Modification Agreement, dated as of June 1, 2012 (the“Note Modification Agreement”), amending that certain Line of Credit Note, dated as of May 31, 2009, as subsequently amended on each of June 1, 2010 and May 31, 2011. Pursuant to the Note Modification Agreement, the Company and JPMorgan extended the maturity date of the Company’s existing $20million line of credit to May31, 2013. A copy of the Note Modification Agreement is attached hereto as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. Note Modification Agreement, dated as of June 1, 2012, by and between the Company and JPMorgan Chase Bank, N.A. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 7, 2012 First Busey Corporation By:/s/ David B. White Name:David B. White Title:Chief Financial Officer
